Citation Nr: 1712729	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-27 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for VA benefits purposes, to include entitlement to dependency and indemnity compensation (DIC) and death pension.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  The Veteran died in February 2010.  The appellant is seeking recognition as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision in which the Pension Management Center granted service connection for the cause of the Veteran's death and basic eligibility to Dependents' Educational Assistance.  In an accompanying notification letter, the Pension Management Center informed the appellant that her claim for survivor's benefits was denied because she was not an eligible claimant based on the marriage date requirements.  

In April 2014, the Board remanded the claim for further development.


FINDINGS OF FACT

1.  The Veteran and the appellant were initially married from July 1998 to May 2003, at which time they divorced, and remarried in March 2009.

2.  The Veteran died in February 2010. 

3.  The Veteran and the appellant were married to each other for one year or more. 





CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of VA death pension and DIC benefits under 38 U.S.C.A. § 1310(a) have been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1 (j), 3.50, 3.53, 3.54(e), 3.205, 3.206 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, in view of the favorable decision in this case, the Board is of the opinion that a discussion of the VA's "duty to notify" and "duty to assist" obligations is unnecessary.

Under VA law, for death pension benefits, the surviving spouse must have been married to the veteran for one year or more prior to the Veteran's death; or for any period of time if a child was born of the marriage, or was born to them before the marriage; or prior to January 1, 2001.  38 C.F.R. § 3.54(a).  

For DIC benefits payable under 38 U.S.C.A. § 1310(a), the surviving spouse must have been married to the veteran before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or for one year or more; or for any period of time if a child was born of the marriage, or was born to them before the marriage.  See 38 U.S.C.A. §§ 1304, 1310(a); 38 C.F.R. § 3.54(c).  See also 38 C.F.R. § 3.54(d) (noting that the term "child born of the marriage" means a birth on or after the date of the marriage on which the surviving spouse's entitlement is predicated and the term "born to them before the marriage" means a birth prior to the date of such marriage).

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101 (3) (West 2014); 38 C.F.R. § 3.50 (b) (2016).

To qualify as a surviving spouse, the claimant's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50(b).  Under 38 C.F.R. § 3.1(j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C. § 103(c).

Consequently, status as a surviving spouse of the Veteran is a threshold requirement for death pension and DIC benefits.

The evidence in this case demonstrates that the appellant and Veteran were legally married, where they resided, in Frankfort, Kentucky in July 1998 and divorced in May 2003.  They subsequently remarried in March 2009, almost 12 months prior to the Veteran's death.  The Veteran died in Frankfort, Kentucky in February 2010.  They had no children during either of their marriages.  

Based upon the March 2009 date of marriage, the RO denied the claim on the basis that the Veteran and the appellant were not married for one year or more immediately preceding the Veteran's death.  However, under 38 U.S.C.A. § 103(b), where a surviving spouse has been legally married to a veteran more than once, the date of original marriage will be used in determining whether the statutory requirement to date of marriage has been met.  Similarly, the provisions of 38 C.F.R. § 3.54(e) indicate that, for periods commencing on or after January 1, 1958, where a surviving spouse has been married legally to a veteran more than once, the date of the original marriage will be used in determining whether the statutory requirement as to the date of marriage has been met.  Applying these provisions to the instant case, because the appellant and Veteran were originally married in July 1998 for a duration of six years, that is the appropriate date to be used in determining eligibility.  Therefore the appellant has met the more-than-one-year time requirement to be recognized at the veteran's "surviving spouse" for purposes of DIC benefits payable under 38 U.S.C.A. § 1310(a), and death pension.   See 38 U.S.C.A. §§ 1304, 1310(a); 38 C.F.R. § 3.54(a) and (c).

Therefore, the benefit sought on appeal is granted.


ORDER

Inasmuch as the appellant is entitled to recognition as the Veteran's surviving spouse for VA death pension and DIC benefits purposes, the benefit sought on appeal is granted.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


